



                                                 EXHIBIT 10.1


AMENDMENT NO. 7
TO THE PIONEER NATURAL RESOURCES COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)


Pursuant to the provisions of Section 11.4 thereof, the Pioneer Natural
Resources Company Executive Deferred Compensation Plan (Amended and Restated
Effective January 1, 2009, and as further amended to date) is hereby amended as
follows:
1.
Section 3.1(a) of the Plan is replaced in its entirety with the following:

(a) Participation in the Plan is limited to Eligible Employees that are notified
by the Plan Administrator that they are eligible to participate in the Plan. The
Plan Administrator will notify each Eligible Employee of his or her eligibility
to become a Member within a reasonable period of time prior to the date by which
the Member Deferral Election is due to be filed. An Eligible Employee may become
a Member by making a Member Deferral Election in accordance with Article IV. An
Eligible Employee also may become a Member in the absence of a Member Deferral
Election if a Company Credit under Section 4.3(b) is made to his or her Company
Account.
2.
Section 4.2(a) of the Plan is replaced in its entirety with the following:

(a) In General. Member Deferral Elections shall be in writing, signed by the
Eligible Employee, on a form prescribed by the Plan Administrator, pursuant to
which the Eligible Employee authorizes the Company to reduce his or her Basic
Compensation and/or Bonus Compensation in the elected amount and the Company, in
consideration thereof, agrees to credit an equal amount to his or her General
Account maintained pursuant to the Plan. Except as provided in subsections (b),
(c), (d) or (e) of this Section, the Member Deferral Election must be completed,
signed and filed with the Plan Administrator during an election period
established by the Plan Administrator that ends no later than December 31st of
the Plan Year preceding the Plan Year during which the Eligible Employee will
begin to perform services giving rise to the Basic Compensation and/or Bonus
Compensation subject to the Member Deferral Election. A Member Deferral Election
under this subsection will become irrevocable and effective on the last day of
the election period established by the Plan Administrator. A Member shall make a
Payment Election in accordance with Section 6.1 with respect to each Member
Deferral Election made under the Plan.
3.         A new Section 4.2(f) shall be added to the Plan that shall contain
what is now Section 4.2(e) of the Plan in its entirety.
4.
Section 4.2(e) of the Plan shall be replaced in its entirety with the following:

(e) Special Enrollment Periods. If an Eligible Employee is employed during the
Plan Year and designated by the Plan Administrator to be a Participant for such
year, such Eligible Employee may elect to participate in the Plan during the
“Special Enrollment Period” (defined below) for the remainder of such Plan Year.
A Member Deferral Election under this subsection will become irrevocable and
effective on the day it is filed with the Plan Administrator. A “Special
Enrollment Period” is defined as the thirty (30) day period after an Employee
becomes employed by the Company, during which time the Eligible Employee may
make a Member Deferral Election with respect to





--------------------------------------------------------------------------------





Basic Compensation and/or Bonus Compensation that is deemed to be earned only
following the Eligible Employee’s election, as governed by the rules of Code
Section 409A.
5.     References to Section 4.2(e) of the Plan that are found within Section
2.1(dd) (the definition of “Pioneer Qualified Plan”), Section 4.2(d) (Continued
Effectiveness of Member Deferral Election), and Section 6.5(d) (Payment in the
Event of an Unforeseeable Emergency), shall all be replaced by a reference to
Section 4.2(f).


IN WITNESS WHEREOF, this Amendment has been executed on this 5th day of March,
2019, to be effective immediately.
PIONEER NATURAL RESOURCES COMPANY
                        
By:
/s/ Teresa A. Fairbanks
 
Teresa A. Fairbanks
 
Vice President and Chief Human Resources Officer

    









